

115 HR 2636 IH: To establish an independent inspector general for the Federal Communications Commission.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2636IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Johnson of Ohio (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish an independent inspector general for the Federal Communications Commission.
	
		1.Independent Inspector General for the Federal Communications Commission
 (a)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 8G(a)(2), by striking the Federal Communications Commission,; and
 (2)in section 12— (A)in paragraph (1), by inserting , the Federal Communications Commission, after the Chairman of the Nuclear Regulatory Commission; and
 (B)in paragraph (2), by inserting the Federal Communications Commission, after the Environmental Protection Agency,. (b)Transition ruleAn individual serving as Inspector General of the Federal Communications Commission on the date of the enactment of this Act pursuant to an appointment made under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—
 (1)may continue so serving until the President makes an appointment under section 3(a) of such Act with respect to the Federal Communications Commission consistent with the amendments made by subsection (a); and
 (2)shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such Act which, immediately before the date of the enactment of this Act, applied with respect to the Inspector General of the Federal Communications Commission and suffer no reduction in pay.
				